                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CHARLES P. MCJUNKIN, deceased,                    CV 17-12-BLG-TJC
by and through his executor and
personal representative, RHETT
MCJUNKIN, and RHETT                               ORDER OF DISMISSAL
MCJUNKIN, executor and personal                   WITH PREJUDICE
representative, on behalf of the heirs of
CHARLES P. MCJUNKIN,

                    Plaintiffs,

vs.

JAMES YEAGER d/b/a JIM YEAGER
OUTFITTERS,

                    Defendant.

      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 48),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 20th day of December 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
